                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re: Brookstone Holdings Corp., et al.,
                                   :
                                   :
                       Debtors.    :
__________________________________ :
                                   :
NEW BROOKSTONE DEFENDANTS,         :
                                   :
                       Appellant,  :
                                   :
     v.                            :            C. A. No. 10-2256-MN
                                   :            Bankruptcy Case No. 18-11780 (BLS)
ASHLEY C. WILLIAMS, et al.,        :            Bankruptcy BAP No. 19-81
                                   :
                       Appellees.  :



                                  RECOMMENDATION

               At Wilmington this 13th day of January, 2020.

               WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

               WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. Both parties agree that this matter is not amendable to

mediation and request that this case be removed from the mandatory mediation

requirement.
       Further since this matter does not involve an economic dispute, both sides agree

and request that briefing be stayed in this matter pending the decision on Appellees’

motion to dismiss the bankruptcy appeal for failure to prosecute. See D.I. 4

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation.

              IT IS FURTHER RECOMMENDED that briefing regarding the appeal be

stayed pending the outcome of Appellees’ motion found at D.I. 4.

       Because the Recommendation herein is consistent with the request of both

parties, no objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B),

FED. R. CIV. P. 72(a) and D. DEL. LR 72.1, are anticipated.

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            2
